DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on January 17, 2020 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In particular, the limitations “anchor object-ness scores” and “anchor importance scores” in fifth line of the claim renders the claim indefinite, because the meaning of the coined terms “anchor object-ness scores” and “anchor importance scores” recited in the fifth line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “anchor object-ness scores” and “anchor importance scores” actually are.  Accordingly, any claims dependent on claim 1 are objected to based on same above reasoning.  
Claim 10 is objected to because of the following informalities:  
In particular, the limitations “anchor object-ness scores” and “anchor importance scores” in seventh line of the claim renders the claim indefinite, because the meaning of the coined terms “anchor object-ness scores” and “anchor importance scores” recited in the seventh line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “anchor object-ness scores” and “anchor importance scores” actually are.  Accordingly, any claims dependent on claim 10 are objected to based on same above reasoning.
Claim 19 is objected to because of the following informalities:  
In particular, the limitations “anchor object-ness scores” and “anchor importance scores” in sixth line of the claim renders the claim indefinite, because the meaning of the coined terms “anchor object-ness scores” and “anchor importance scores” recited in the sixth line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “anchor object-ness scores” and “anchor importance scores” actually are.  Accordingly, any claims dependent on claim 19 are objected to based on same above reasoning.

Potentially Allowable Subject Matter
Claims 1, 10, and 19 would be allowable if rewritten to overcome the objections indicated above in this Office action, because for claims 1, 10, and 19 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-9, 11-18, and 20 are objected to as being dependent upon a objected base claim, but would be allowable if rewritten to overcome objections indicated above, because for each of claims 2-9, 11-18, and 20, in light of their dependency on the independent claims 1, 10, and 19 respectively the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Sun et al., U.S. Patent Application Publication 2017/0206431 A1 (hereinafter Sun) teaches a system and method for performing object detection and classification in images that involves the following: receiving an input image; processing the image through a Deep Convolutional Neural Network to generate a convolutional feature map corresponding to the image; inputting the convolutional feature map into a Regional Proposal Network (RPN) to generate proposals on the convolutional feature map wherein the RPN can determine an objectness score for each anchor at each point in the convolutional feature map; inputting the convolutional feature map with proposals into a proposal classifier that classifies and generates a confidence scores for objects in the image, identified by the proposals, based on similarity of features between a candidate objects in the proposals and a pre-designated objects; and outputting an image with the classifications and scores.
Jeon, U.S. Patent Application Publication 2019/0072977 A1 (hereinafter Jeon) teaches an apparatus and method to recognize an object in a navigation system of a smart vehicle to generate location information to assist an autonomous or automated driving vehicle in steering, and thus enable safer and more comfortable driving.
Koivisto et al., U.S. Patent Application Publication 2019/0258878 A1 (hereinafter Koivisto) teaches an object detection method that includes the following: applying, to a first neural network, sensor data representative of a field of view of a sensor of a vehicle in an environment; receiving, from the first neural network, detected object data representative of locations of detected objects in the field of view; generating a cluster of the detected objects based on the locations; inputting in a second neural network features detected for the cluster; and computing a confidence score by the second neural network, based on the inputs, wherein the confidence score is representative of probability that the cluster corresponds to an object in the environment within the field of view of the sensor.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621